DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on November 29, 2021.
 	
 	Claims 1-3, 6-10, 12-14 and 17-21 are pending.
	
	

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 6-10, 12-14 and 17-21 have been considered but are moot in view of Goddard (U.S. Patent No. 7,324,857).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 12-14, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. PGPub. No. 2003/0198255) in view of Akhter (U.S. PGPub. No. 2015/0281028) and in further view of Goddard (U.S. Patent No. 7,324,857).

 	As to Claims 1 and 12, Sullivan discloses a content data delivery system, comprising: a client comprising at least one processor configured to implement stored instructions; a server comprising at (Figure 1); the plurality of tasks comprising: 
 	a server side communication task that transmits test data and receives return test data from the client including reception time information (PCA 10 transmits and receives test audio data to determine latency. Paragraph 0028); 
 	a calculating task that obtains a reference time difference with the client based on the test data that has been transmitted and received by the server side communication task (Step 130, Figure 2; Paragraph 0033); and 
 	a delivering task that delivers content data including information that indicates reproduction timing to the client (Figure 2; Paragraphs 0028 and 0033); 
 	the processor of the server or the processor of the client executes a correcting task that corrects the reproduction timing of the content data by use of the reference time difference (Steps 160-170, Figure 2; Paragraph 0033).
 	However, although Sullivan teaches calculating latency by comparing the times of transmission and calculating average latency as discussed in the previous action, Akhter more closely discloses test data including transmission time information to the client and return test data including reception time information of the test data and transmission time information of the return test data, and calculating a server and client arithmetic average of transmission and reception time and a difference between the said times and transmission of the test data and reception of the return test data are executed a plurality of times, and the calculating task calculates the reference time difference by use of the transmission time and the reception time such having a smallest difference in time from a transmission of the test data to the reception of the return test data. 
 	Akhter, in the same field of endeavor teaches test data including transmission time information to the client and return test data including reception time information of the test data and transmission (Timestamps are included in the sent and returned packet data. Paragraphs 0009, 0047-0054 and 0096);
 	calculating a server arithmetic average of the transmission time of the test data and the reception time of the return test data; a client arithmetic average of the reception time information of the test data and the transmission time information of the return test data; and a difference between the server arithmetic average and the client arithmetic average as the reference time difference (An average latency, or the average of the difference in time between transmittal timestamp and arrival timestamp, is calculated. Paragraphs 0078-0079).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the content data delivery system as taught by Sullivan with using calculating the average using timestamps as taught by Akhter.  The motivation would have been calculate general average latency in both directions for a better overall picture of latency in the system.
 	Sullivan-Akhter fail to teach wherein transmission of the test data and reception of the return test data are executed a plurality of times, and the calculating task calculates the reference time difference by use of the transmission time and the reception time such having a smallest difference in time from a transmission of the test data to the reception of the return test data.
 	Goddard, in the same field of endeavor, teaches wherein transmission of the test data and reception of the return test data are executed a plurality of times (Step 260, Figure 3; Column 4, Lines 41-53), and 
 	the calculating task calculates the reference time difference by use of the transmission time and the reception time such having a smallest difference in time from a transmission of the test data to the reception of the return test data (The test signal with the smallest (i.e. fastest response) different in time from transmission to reception is calculated as the reference time. Column 4, Lines 59-64).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the content data delivery system as taught by Sullivan-Goddard with calculating the reference time as having the smallest time difference as taught by Goddard.  The motivation would have been establish the latency between devices at the smallest amount to reduce the overall latency of sound reproduction.

 	As to Claims 2 and 13, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein the correcting task is executed by the processor of the server and corrects the reproduction timing of the content data to be delivered to the client by use of the reference time difference (Figure 2; Paragraph 0033).

	As to Claims 3 and 14, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: the correcting task is executed by the processor of the client (Step 160, Figure 2; Paragraph 0033); the delivering task delivers the reference time difference to the client (Step 150, Figure 2; Paragraph 0033); and the correcting task corrects the reproduction timing of the content data by use of the reference time difference that has been received from the server (Step 160, Figure 2; Paragraph 0033).

	As to Claims 6 and 17, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: transmission and reception of data including the time information is performed during delivery of the content data; and the calculating task obtains the reference time difference by use of a latest test data (Paragraphs 0030-0033).

	As to Claims 7 and 18, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein the server comprises a temporary storage that has a capacity corresponding to time required for delivery of the content data to the client (Latch 220. Paragraph 0034).

	As to Claim 9, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: the client comprises: a client side reproducer that reproduces the content data; and a client side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the client side reproducer; and the processor of the client executes an adjusting task that adjusts the reproduction timing of the content data based on processing time of the client side signal processor (Steps 160-170, Figure 2; Paragraph 0033).

 	As to Claim 21, Sullivan-Akhter-Goddard teach the system as previously discussed in Claim 1.  Goddard further teaches wherein the content data and reproduction timing are delivered together during a same transmission (Column 3, Lines 14-23).
 

Claims 8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. PGPub. No. 2003/0198255) in view of Akhter (U.S. PGPub. No. 2015/0281028) in further view of Goddard (U.S. Patent No. 7,324,857) and in further view of Klingbeil (U.S. PGPub. No. 2016/0105473).

 	As to Claims 8 and 19, Sullivan-Akhter-Goddard teach wherein: the server comprises: a server side reproducer that reproduces the content data; and a server side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the server side reproducer (PCA 10 includes audio playback hardware for reproducing the audio content. Paragraphs 0024-0026).
 	However, Sullivan-Akhter-Goddard does not expressly disclose wherein the capacity of the temporary storage is adjusted based on processing time of the server side signal processor.
 	Klingbeil, in the same field of endeavor, teaches the capacity of the temporary storage is adjusted based on processing time of the server side signal processor (Jitter Buffer is dynamically adjusted based on audio processing time performance. Figure 4; Paragraphs 0047-0054).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the content data delivery system as taught by Sullivan-Akhter-Goddard with the capacity of the temporary storage is adjusted based on processing time of the server side signal processor as taught by Klingbeil.  The motivation would have been optimize playback performance.

	As to Claims 10 and 20, Sullivan-Akhter-Goddard-Klingbeil teach system as previously discussed in Claim 8.  Sullivan further teaches wherein: the client comprises: a client side reproducer that reproduces the content data; and a client side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the client side reproducer; the processor of the client executes a client side communication task that transmits information that indicates the processing time of the client side signal processor, to the server (PCn 20 includes audio playback hardware for reproducing the audio content. Paragraphs 0024-0026); and the capacity of the temporary storage is adjusted based on the processing time of the server side signal processor and the processing time of the client side signal processor (Klingbeil further teaches wherein the Jitter Buffer is dynamically adjusted based on audio processing time performance. Figure 4; Paragraphs 0047-0054).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456